Title: To George Washington from John Nicholas, 6 April 1794
From: Nicholas, John
To: Washington, George


          
            Sir
            Sunday [6 April 1794]
          
          In a crisis like the present nothing can require apology which may proceed from
            patriotism. The object of my letter may perhaps induce a suspicion that I am governed by
            party views, but when I disclaim the influence of numbers I may expect so far to escape
            imputation as to leave my opinions in their just force—I claim your attention from the
            motive which determined me to make this address rather than promote the united
            expression of a sentiment, common to many, which might have wounded your feelings and in
            the end committed your reputation—whatever may be my reception I hold it a duty to
            proceed under an impression that your information of the public opinion must be partial
            & that to forbear would be to expose you to censure for a conduct which may be
            proper in the supposed state of things.
          It is rumoured in the city that you are about to send an Envoy to the court of Great
            Britain and that your choice will probably fall on the Secretary of the treasury—You will pardon me for saying that the measure in itself is
            improper because unnecessary and that when connected with the instrument it bodes infi
            nite mischief to yourself and your country.
          I consider the measure as improper in the present state of things because they are
            liable to change at the will of the legislature & your own and
            the public dignity would be involved in the revocation of his authority—I cannot
            conceive it to be practicable to make a special mission which will not be liable to this
            fate, for I cannot conceive it be possible that Congress will adjourn without doing
            something which will no longer leave it optional with Great Britain to do us justice—If
            a measure of this sort should be adopted the mission will be improper because America
            will be the most convenient place for settling our losses & it is most honorable for
            us to extort in appearance as well as reality, the compensation we claim—If the
            operation of the measure is limited by law to the time when the British Court shall
            engage to make satisfaction, it is presumed that no executive declaration will be
            necessary on that subject & that, aided by the law the national honor will rest
            safely on our present minister—When ostensible reasons fail for
            any measure secret ones will be sought after & these will be found in those subjects
            on which the public are most jealous and for which the appointed instrument will be most
            solicitous—at all events, with so little appearance of necessity, you must expect to
            incur the blame of every exceptionable act of his whether authorized or not.
          I confess myself astonished to hear the nomination which is made for this office—at a
            time when perhaps more than half America have determined it to be unsafe to trust power
            in the hands of this person however remotely it is connected with many of the odious
            traits in his character—at a time when at least one half the legislature are afraid to
            exert themselves in the most trying situation of their country, lest his present powers
            should enable him to wrest them to purposes which he is supposed by them to entertain
            & which they dread more than the open attack of Great Britain—at a time when this
            person is the avowed friend of Great Britain in the most infamous contest, when all his
            measures have tended to throw this country into her arms & many entertain suspicion
            with some grounds that the present hostility of that country to this is partly intended
            to aid his well known attachment to it—to appoint him to an office in which he could
            immediately & successfully advance his purposes would be to stake the American
            happiness on the justice of one of two opinions where both are advocated by equal
            numbers—every man in a republic is a centinel on public safety and the warnings of
            danger should [be] listened to rather than the assurances of safety
            from the importance of the consequences which may follow—I confess my expectation was of
            a very different kind, that he who was elected to office by the love of the people would
            not exercise his power to the destruction of their happiness & is it less when he
            who is suffered to shares most of the authority of the government is suspected of
            undermining the public happiness—I may be told that these suspicions are groundless and
            that an equal number of men in America are strongly attached to him—both may be true
            & yet the injury remain unimpaired—if there are deep rooted prejudices which visibly
            gain strength is it not inhuman to continually resist them—if children are afraid of
            hobgoblins is it not unwise and cruel to cherish and alarm their fears—it is immaterial
            what is the truth unless it can be conveyed to our minds—let the rate of understanding
            be what it will men must be governed on an estimate of what it is & not what it
            might be—but he is supported by equal numbers—this if an argument at all will be found a
            strong one for his dismission—one side hopes an accession of good the other side the
            loss of all that is dear to them—is there an equality in these pretensions—there
            certainly would not be if the makers were unequal—the government no body will say
            depends on him—one half America determine that it will be ruined by him—In all
            governments it has been found necessary to consult the public opinion on the persons
            employed & it has ever been concluded that a continued favor to an unpopular servant
            ought to involve the master in the blame. In America this has not yet happened altho’ I
            greatly fear it is rapidly in progress—the unexampled affection of the people to you
            requires more to shake their confidence than is usually necessary but natural causes
            must operate & it is a well known principle that small injuries obliterate important
            services—this is not contradicted by present experience, for there is rather a
            suspension of opinion than a disregard of wrong—the present moment may determine the
            mind & to be sure the love of our country will fully justify the decision—to put a
            drawn sword into the hands of a suspected madman is to expose every body in his way to
            ruin & when the mischief shall happen it will be a poor satisfaction to say you did
            not believe it—the affection of the people has hitherto prevented their blame of your
            measures from lessening their confidence in you, but it will be a poor return for what
            should excite your gratitude to persevere in what is disagreable to
            them—the strongest affection cannot withstand injury whetted by insult—did it never
            occur to you that the divisions of America might be ended by the sacrafice of this one
            man—I do sincerely believe from my own knowledge of the causes of divisions & the
            obvious interest that his partizans have to unite in any mode of executing the
            government which will preserve it’s credit, that they would & to a heart solicitous
            for it’s countrys happiness the event must be most desireable.
          I have extended this subject to great length without saying half that occurs &
            indeed it was only my intention to have given a testimony to public opinion which you
            may perhaps not have heard—I aver it to be as I have stated it—the consequences must be
            obvious to you—if the mission should be unfortunate you will bear the undivided odium—if
            it should be successful it will do you no service, for the event will be too late to
            stop the opinion that you are determined to govern America according to your own
            inclination & that of one half it’s inhabitants and in contempt of the most rooted
            opinions of the other half—Among them at present you possess almost universal confidence
            & it should be rendered dear to you by the reflection that it has stood the conflict
            of opinions unaided by the smallest dependence on your influence—I myself am one of
            those who have hitherto shut my eyes on those events which could even shake my
            confidence in your discernment & I declare I shall meet the event with grief which
            will persuade me that you are no longer your countrys bulwark.
          Are you apprized of the clamour which is raised against the government by Mr Morris
            being employed in a service for which his principles render him so unfit—Mr H. is understood to have the same wishes with respect to France &
            a position at London will be infinitely more favorable for their gratification than at
            Paris—faction has doubted whether you could be a friend to the revolutionary principle
            & throw such a stumbling block in it’s way—a second appointment of that sort will
            give distrust to every jealous defender of the right of self government.
          Can you justify to America increasing the power of a man who is now under question for
            that which he already has? with so many objections to him will
            it not shew an excess of favoritism to appoint him to an office inconsistent with the
            duties of that which he already fills? May it not deserve consideration whether you can dispense with the exercise of official duty as you will do by
            sending the officer from America.
          When the above was written it was my intention as you will perceive by the contents to
            have sent it without a signature & on one account I wished for concealment, but
            reflection tells me that I do justice neither to my principles nor present intentions in
            supposing that one or the other can be doubted—If the spirit in which it is written
            should be conveyed by it I shall have no reason to regret the want of those expressions
            of respect which I could honestly have mixed with my political opinions—If there is any
            information which I may be supposed to possess which is desireable to you I shall take
            pleasure in attending you—I am with the greatest respect yr mo.
            ob. servt
          
            John Nicholas
          
        